Title: To George Washington from James Duane, 3 January 1779
From: Duane, James
To: Washington, George


  
    Sir
    Sunday 3d [January 1779] 8 P.M.
  
When I have the Honour of seeing your Excellency I will explain the objection made in Congress to the plan for establishing the Department of Inspector General. It holds up the Idea too strongly of seperate Departments which, as they have been conducted, imply an Independence of the Commander in Cheif, & are in other respects productive of Inconvenience & Expence. And it assigns too high a Rank to the assistant Inspector General in the opinion of some of the members of Congress. That we may know your Excellency’s Opinion on these points & particularly whether there is a necessity for the Rank recommended, are the principal motives for the Reference.
The enclosd Dispatches from the Commisy Prisoners require immediate Attention.
If it will be convenient I shall be glad to spend a few minutes with you at any Time you shall appoint after four oClock. I have the Honour to be—with the utmost Respect Sir your Excellency’s most obedient humble Servant

  Jas Duane

